Exhibit 10.2

THE PROGRESSIVE CORPORATION

2010 EQUITY INCENTIVE PLAN

SECTION 1. Establishment; Definitions.

(a) The Progressive Corporation, an Ohio corporation (the “Company”), hereby
establishes an incentive compensation plan for key employees, to be known as
“The Progressive Corporation 2010 Equity Incentive Plan,” as set forth in this
document. The Plan permits the grant of Restricted Stock Units, Restricted
Stock, Stock Options, and Stock Appreciation Rights to key employees of the
Company and its Subsidiaries and Affiliates. The purpose of the Plan is to
enable the Company to attract, retain, motivate and reward key employees of the
Company and its Subsidiaries and Affiliates and strengthen the mutuality of
interests between such key employees and the Company’s shareholders by offering
such key employees equity or equity-based incentives.

(b) For purposes of the Plan, the following terms shall have the meanings set
forth below:

“Affiliate” means any entity (other than the Company and its Subsidiaries) that
is designated by the Board as a participating employer under the Plan.

“Award” means any award of Restricted Stock Units, Restricted Stock, Stock
Options, or Stock Appreciation Rights under the Plan.

“Award Agreement” means an agreement setting forth the terms and conditions
applicable to an Award granted to a Participant under the Plan.

“Award Installment” means, (i) if an Award consists of multiple installments,
each with a separate Vesting Date, Expiration Date and/or other unique term or
condition, any one of such installments, or (ii) if the Award consists of a
single installment, then the entire Award.

“Board” means the Board of Directors of the Company.

“Cause” means a felony conviction of a Participant or the failure of a
Participant to contest prosecution for a felony, or a Participant’s willful
misconduct or dishonesty, any of which, in the judgment of the Committee, is
harmful to the business or reputation of the Company or any Subsidiary or
Affiliate; any material violation of any of the provisions of a Code of Conduct,
or any confidentiality agreement, non-solicitation agreement, or other agreement
between the Participant and the Company.

“Change in Control” means a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets, each as defined and in, and determined in
accordance with, Section 409A of the Code.

“Change in Control Price” means the Fair Market Value of the Stock on the New
York Stock Exchange Composite Index on the last full trading day immediately
preceding the occurrence of the Change in Control.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

“Code of Conduct” means the Company’s Code of Business Conduct and Ethics, Chief
Executive Officer/Senior Financial Officers Code of Ethics, or any other Company
code or standards of conduct applicable to the Participant from time to time.

“Committee” means the Compensation Committee of the Board.

“Company” means The Progressive Corporation, an Ohio corporation, or any
successor corporation.

 

1



--------------------------------------------------------------------------------

“Disqualification Date” means the earliest date as of which the Participant
engaged in any Disqualifying Activity, as determined by the Committee.

“Disqualifying Activity” means any of the following acts or activities:

(i) directly or indirectly serving as a principal, shareholder, partner,
director, officer, employee or agent of, or as a consultant or advisor or in any
other capacity to, any business or entity which competes with the Company or its
Subsidiaries or Affiliates in any business or activity then conducted by the
Company or any of its Subsidiaries or Affiliates to an extent deemed material by
the Committee, without the Company’s prior written consent; or

(ii) any disclosure by the Participant, or any use by the Participant for his or
her own benefit or for the benefit of any other person or entity (other than the
Company or its Subsidiaries or Affiliates), of any confidential information or
trade secret of the Company or any of its Subsidiaries or Affiliates without the
prior written consent of the Company; or

(iii) any material violation of any of the provisions any Code of Conduct or any
agreement between the Participant and the Company, as determined by the
Committee; or

(iv) making any other disclosure or taking any other action which is determined
by the Committee to be materially detrimental to the business, prospects or
reputation of the Company or any of its Subsidiaries or Affiliates; or

(v) the Participant fails, in any material respect, to perform his or her
assigned responsibilities as an employee of the Company or any of its
Subsidiaries or Affiliates, as determined by the Committee, in its sole
judgment, after consulting with the Chief Executive Officer.

The ownership of less than 2% of the outstanding voting securities of a publicly
traded corporation which competes with the Company or any of its Subsidiaries or
Affiliates shall not constitute a Disqualifying Activity.

“Dividend Equivalent” means, with respect to an outstanding Restricted Stock
Unit, an amount equal to a cash dividend paid or property distributed in respect
of one share of Stock.

“Eligible Persons” has the meaning assigned to it in Section 4.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expiration Date” means the date upon which an Award, or any portion thereof, is
scheduled to expire or terminate if not exercised or vested prior thereto, as
determined by the Committee and set forth in the related Award Agreement.

“Fair Market Value” means, as of any given date, the mean between the highest
and lowest quoted selling price of the Stock on such date on the New York Stock
Exchange or, if no such sale of the Stock occurs on the New York Stock Exchange
on such date, then such mean price on the next succeeding day on which the Stock
was traded on that Exchange. If the Stock is no longer traded on the New York
Stock Exchange, then the Fair Market Value of the Stock shall be determined by
the Committee in good faith.

“Family Member” means a Participant’s child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, a trust in which any of these persons (and/or
the Participant) holds more than 50% of the beneficial interest, a foundation in
which any of these persons (and/or the Participant) controls the management of
assets and any other entity in which any of these persons (and/or the
Participant) owns more than 50% of the voting interests.

“Good Reason” means, on or after the date of a Change in Control:

(i) any significant diminution or change in the individual’s duties, position
(including status, title and reporting requirements), authority, or
responsibilities, without his or her consent;

 

2



--------------------------------------------------------------------------------

(ii) a decrease, as compared with the 12 months immediately preceding the Change
in Control, in any of the Participant’s salary, cash bonus opportunity, the
value of annual time-based and performance-based (if applicable) equity awards,
the prompt reimbursement of appropriate business expenses as set forth in the
Company’s policies immediately prior to the Change in Control, or allotted
vacation time;

(iii) requiring the Participant to be based at any office location more than 25
miles from the office at which he or she was based immediately prior to the
Change in Control;

(iv) denying the Participant the right to participate in savings, retirement and
welfare benefit plans on the same basis as is available to other employees,
subject to legal requirements; or

(v) requiring the Participant to travel on business to a substantially greater
extent than required during the 12 months immediately preceding the Change in
Control.

“Incentive Stock Option” means any Stock Option intended to be and designated as
an “Incentive Stock Option”, which satisfies the requirements of Section 422 of
the Code or any successor section thereto.

“Non-Employee Director” shall have the meaning set forth in Rule 16b-3(b)(3)(i)
promulgated by the Securities and Exchange Commission under the Exchange Act, or
any successor definition adopted by the Commission.

“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.

“Option Exercise Price” means the price at which a share of Stock may be
purchased by a Participant pursuant to the exercise of an Option, as determined
by the Committee and set forth in the related Option Award Agreement.

“Option Installment” means an Award Installment of Stock Options.

“Option Term” means the period commencing on the grant date of a Stock Option
and terminating on the Expiration Date of such Option.

“Outside Director” shall have the meaning set forth in Section 162(m) of the
Code and the regulations promulgated thereunder.

“Participant” means an Eligible Person who holds an outstanding Award granted
under the Plan.

“Performance-Based Award” means any Performance-Based Restricted Stock Award,
Performance-Based Restricted Stock Unit Award or other Award that will vest upon
the Committee’s certification of the achievement of Performance Goals
established by or under the direction of the Committee and set forth in the
related Award Agreement, provided all other conditions to vesting have been met.

“Performance-Based Restricted Stock” means an Award of Restricted Stock, which
will vest upon the Committee’s certification of the achievement of Performance
Goals established by or under the direction of the Committee and set forth in
the related Award Agreement, provided all other conditions to vesting have been
met.

“Performance-Based Restricted Stock Unit” means an Award of a Restricted Stock
Unit that will vest upon the Committee’s certification of the achievement of
Performance Goals established by or under the direction of the Committee and set
forth in the related Award Agreement, provided all other conditions to vesting
have been met.

 

3



--------------------------------------------------------------------------------

“Performance Goals” means the performance goals selected and established by the
Committee with respect to any Performance-Based Award, which shall be based on
objective criteria relating to one or more of the following measures:

 

  (i) Profitability:

 

  •  

combined ratio

 

  •  

target combined ratio

 

  •  

weighted combined ratio

 

  •  

variation in combined ratio from a targeted combined ratio

 

  •  

cohort combined ratio (the expected lifetime combined ratio for a group of
policies commencing during a specified time period)

 

  •  

return on equity, or

 

  •  

return on revenue;

 

  (ii) Growth:

 

  •  

policies in force

 

  •  

vehicles insured

 

  •  

drivers insured

 

  •  

net earned premiums

 

  •  

earned premium per policy or per vehicle

 

  •  

earned car years

 

  •  

physical damage earned car years, or

 

  •  

net written premiums; and

 

  (iii) Other:

 

  •  

net income

 

  •  

net income per share, or

 

  •  

value of a share of Stock.

Performance goals may be measured on a company-wide, subsidiary or business unit
basis, or any combination thereof. Performance goals may reflect absolute entity
performance or a relative comparison of entity performance to the performance of
a peer group of entities or other external measure.

“Plan” means The Progressive Corporation 2010 Equity Incentive Plan, as amended
from time to time.

“Qualified Retirement” means any termination of a Participant’s employment with
the Company or its Subsidiaries or Affiliates for any reason (other than death
or an involuntary termination for Cause) that (a) qualifies as a “separation
from service” under Section 409A of the Code, and (b) occurs on or after the
first day of the calendar month in which both of the following conditions are
scheduled to be satisfied:

(i) the Participant is 55 year of age or older; and

(ii) the Participant has completed at least fifteen (15) years of service as an
employee of the Company or its Subsidiaries or Affiliates;

provided, however, that on the Participant’s most recent performance evaluation
(or, at or after a Change in Control, the Participant’s most recent performance
evaluation preceding the Change in Control), he or she was determined to have
“met” expectations (or a higher level of performance) or to have satisfied such
other evaluation criteria then employed by the Company and its subsidiaries that
indicates an acceptable (or higher) level of performance by the Participant for
the period covered by such performance evaluation.

“Qualified Retirement Date” means the date as of which a Participant’s
employment with the Company or its Subsidiaries or Affiliates terminates
pursuant to a Qualified Retirement.

“Restricted Stock” means an Award of shares of Stock that is made pursuant to
Section 7 and is subject to restrictions.

“Restricted Stock Unit” or “Unit” means the contractual right awarded pursuant
to Section 6 of the Plan to receive one share of Stock upon the expiration of a
specified time period or upon the satisfaction of specified Performance Goals,
as determined by or under the direction of the Committee.

 

4



--------------------------------------------------------------------------------

“Restriction Period” means the period commencing on the date of the Award and
expiring on the date on which all restrictions thereon have lapsed and all
conditions to vesting of such Award have been satisfied.

“Section 16 Participant” means a Participant under the Plan who is then subject
to Section 16 of the Exchange Act.

“Senior Management Group” means the Chief Executive Officer and other members of
the executive management team (i.e. the Chief Executive Officer’s Direct
Reporting Group) determined, with respect to any Participant, on the date of the
written notice of retirement given by such individual as provided in
Section 10(c).

“Stock” means the Common Shares, $1.00 par value per share, of the Company.

“Stock Appreciation Right” means an Award of rights that is granted pursuant to
Section 9.

“Stock Option” or “Option” means any option to purchase shares of Stock that is
granted pursuant to Section 8.

“Subsidiary” means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if each of the corporations (other
than the last corporation in the unbroken chain) owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

“Time-Based Award” means any Award that will vest upon the lapse of a time
period determined by or under the direction of the Committee and specified in
the related Award Agreement, provided all other conditions to vesting have been
met.

“Time-Based Restricted Stock” means an Award of Restricted Stock that will vest
upon the lapse of a time period determined by or under the direction of the
Committee and specified in the related Award Agreement, provided all other
conditions to vesting have been met.

“Time-Based Restricted Stock Unit” means an Award of a Restricted Stock Unit
that will vest upon the lapse of a time period determined by or under the
direction of the Committee and specified in the related Award Agreement,
provided all other conditions to vesting have been met.

“Vesting Date” means the date on which all restrictions on an Award terminate
and such Award vests, whether by reason of lapse of time, the achievement of
specified Performance Goals or both.

SECTION 2. Administration.

(a) The Plan shall be administered by the Committee. The Committee shall consist
of not less than three directors of the Company, all of whom shall be
Non-Employee Directors and Outside Directors. Committee members shall be
appointed by the Board and shall serve on the Committee at the pleasure of the
Board. The functions of the Committee specified in the Plan shall be exercised
by the Board if and to the extent that no Committee exists which has the
authority to so administer the Plan.

(b) The Committee shall have full power to interpret and administer the Plan and
full authority to select the individuals to whom Awards will be granted and to
determine the type and amount of Awards to be granted to each Participant, the
consideration, if any, to be paid for such Awards, the timing of such Awards,
the terms and conditions of Awards granted under the Plan and the terms and
conditions of the related Award Agreements which will be entered into with
Participants. As to the selection of and grant of Awards to Participants who are
not Section 16 Participants, the Committee may delegate its responsibilities to
members of the Company’s management consistent with applicable law.

(c) The Committee shall have the authority to adopt, alter, change and repeal
such rules, regulations, guidelines and practices governing the Plan, from time
to time, as it shall deem advisable; to interpret the terms and provisions of
the Plan and any Award issued under the Plan (and any Award Agreement relating
thereto); to direct employees of the Company or other advisors to prepare such
materials or perform such analyses as the Committee deems necessary or
appropriate; and otherwise to supervise the administration of the Plan.

 

5



--------------------------------------------------------------------------------

(d) Any interpretation and administration of the Plan by the Committee, and all
actions and determinations of the Committee, shall be final, binding and
conclusive on the Company, its shareholders, Subsidiaries, Affiliates, all
Participants in the Plan, their respective legal representatives, successors and
assigns and all persons claiming under or through any of them. No member of the
Board or of the Committee shall incur any liability for any action taken or
omitted, or any determination made, in good faith in connection with the Plan.

SECTION 3. Stock Subject to the Plan.

(a) Aggregate Stock Subject to the Plan. Subject to adjustment as provided in
Section 3(c) below, (i) the total number of shares of Stock reserved and
available for Awards under the Plan is 18,000,000, and (ii) the total number of
shares of Stock available (but not reserved) for Awards of Incentive Stock
Options is 1,000,000. Any Stock issued hereunder may consist, in whole or in
part, of authorized and unissued shares or treasury shares.

The actual or deemed reinvestment of dividends, other distributions or Dividend
Equivalents in additional Stock, Restricted Stock or Restricted Stock Units, as
applicable, shall only be permissible if sufficient shares of Stock are
available under this Section 3 for such reinvestment (taking into account the
then outstanding and previously granted Awards, subject to Sections 3(b) and
(c) below).

(b) Forfeiture or Termination of Awards or Stock. If any Stock subject to any
Award granted hereunder is forfeited or an Award otherwise terminates or expires
without the issuance of Stock, the Stock that is subject to or reserved for such
Award shall again be available for distribution in connection with future Awards
under the Plan as set forth in Section 3(a), unless the Participant who had been
awarded such forfeited Stock or the expired or terminated Award has theretofor
received dividends or other benefits of ownership with respect to such Stock.
For purposes hereof, a Participant shall not be deemed to have received a
benefit of ownership with respect to such Stock or other Award by the exercise
of voting rights or the accumulation of dividends or Dividend Equivalents which
are not realized due to the forfeiture of such Stock or the expiration,
forfeiture or termination of the related Award without issuance of such Stock.

(c) Adjustment. In the event of any merger, reorganization, consolidation,
recapitalization (including, without limitation, extraordinary cash dividends),
share dividend, share split, reverse share split, combination of shares or other
change in the corporate or capital structure of the Company affecting the Stock,
such substitution or adjustment shall be made in the aggregate number of shares
of Stock reserved for issuance under the Plan, in the maximum number of shares
or Units that may be subject to Awards granted to any Participant during any
calendar year or other period, in the number and Option Exercise Price of shares
subject to outstanding Options or Stock Appreciation Rights granted under the
Plan, in the number of shares subject to Restricted Stock Awards granted under
the Plan, and in the number of Restricted Stock Units granted under the Plan, to
prevent dilution or enlargement of rights. Notwithstanding the foregoing, the
number of shares subject to any Award of Restricted Stock, Stock Options or
Stock Appreciation Rights shall always be a whole number, and any fractional
shares shall be eliminated.

(d) Annual Award Limitation. No Participant may be granted Awards under the Plan
with respect to an aggregate of more than 1,500,000 shares of Stock (subject to
adjustment as provided in Section 3(c) hereof) during any calendar year.

SECTION 4. Eligibility.

Officers and other key employees of the Company and its Subsidiaries and
Affiliates (but excluding members of the Committee and any other person who
serves only as a director) who are responsible for or contribute to the
management, growth or profitability of the business of the Company or its
Subsidiaries or Affiliates (“Eligible Persons”) are eligible to be granted
Awards under the Plan.

 

6



--------------------------------------------------------------------------------

SECTION 5. Terms and Conditions Applicable to all Awards.

(a) Grant. Subject to the terms and conditions of the Plan, Awards may be
awarded to Eligible Persons at any time and from time to time as shall be
determined by the Committee. The Committee shall determine the individuals to
whom, and the time or times at which, grants of Awards will be made, the nature
of each Award, the number of shares of Stock, Restricted Stock Units or other
interests that are covered by or subject to such Award, the requirements for the
vesting of such Award and any other restrictions applicable thereto, and the
other terms and conditions of such Awards in addition to those set forth in
Section 5(b) and in the following Sections that apply to each specific type of
Award. In the event of any inconsistency between this Section 5 and any of the
following Sections that apply to a specific type of Award, the provisions of the
Section applying to that specific type of Award will control.

(b) Terms and Conditions. Awards made under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable:

(i) The purchase price for the Award, if any, shall be determined by the
Committee at the time of grant.

(ii) Awards must be accepted by executing the related Award Agreement,
delivering an executed copy of such Award Agreement to the Company and paying
whatever price (if any) is required. A Participant who receives an Award shall
not have any rights with respect to such Award unless and until such Participant
has executed and delivered to the Company the applicable Award Agreement, in the
form approved from time to time by the Committee, and has otherwise complied
with the applicable terms and conditions of such Award Agreement. In the
Company’s discretion, the execution and delivery of such Award Agreement may be
accomplished electronically or by other legally acceptable means.

(iii) A Participant may be granted a Time-Based Award or a Performance-Based
Award, or a combination thereof. The Committee, in its sole discretion, may
provide for the lapse of the restrictions and conditions to vesting in Award
Installments, as set forth in the related Award Agreement. The provisions of
Awards need not be the same with respect to each Participant.

(iv) Notwithstanding anything to the contrary contained herein, the Committee,
in its sole discretion, may reduce the amount of, or eliminate in full, the
amount of Stock, Units or other interests that are subject to any
Performance-Based Award at, or at any time prior to, the Committee’s
certification of the vesting of such Award. The Committee, in its sole
discretion, may treat individual Participants differently for these purposes.
Any such determination by the Committee shall be final and binding on each
Participant who is affected thereby. Under no circumstances shall the Committee
have discretion to increase the distribution to any Participant in excess of the
number of shares of Stock, Units or other interests that would have been awarded
at vesting based on the Performance Goals and related formula and calculation
approved by the Committee at the time of the applicable Award (except for
adjustments under the circumstances described in Section 3(c)).

(v) Subject to the provisions of this Plan and the related Award Agreement,
during the Restriction Period, the Participant who has received such Award shall
not be permitted to sell, transfer, pledge, assign or otherwise encumber such
Award or the Stock, Units or other interests which are subject to such Award,
other than by will or by the laws of descent and distribution, except that, if
determined by the Committee at the time of grant and so provided in the
applicable Award Agreement, a Participant may transfer the applicable Stock,
Units or other interests during his or her lifetime to one or more of his or her
Family Members, provided that no consideration is paid for the transfer and that
the transfer would not result in the loss of any exemption under Rule 16b-3 of
the Exchange Act with respect to the applicable Award. In such event, the
transferee of the applicable Stock, Units or other interests will be subject to
the Plan and to all restrictions, terms and conditions applicable to the Award
(including, without limitation, the terms and conditions relating to vesting and
forfeiture) prior to their transfer, except that the Award and the applicable
Stock, Units and other interests will not be further transferable by the
transferee other than by will or by the laws of descent and distribution.

(vi) Unless otherwise determined by the Committee at or after the time of
granting any Award, and except as provided in Section 10 hereof, if a
Participant’s employment by the Company or any Subsidiary or Affiliate
terminates for any reason other than death, all Awards held by such Participant
that are unvested or subject to restriction at the time of such termination
shall thereupon be forfeited. Without limiting the foregoing, upon a termination
of a Participant’s employment for Cause, all outstanding Awards held by such
Participant, whether then vested or unvested, shall automatically be terminated
and forfeited.

 

7



--------------------------------------------------------------------------------

(vii) Any Participant who is then eligible to participate in The Progressive
Corporation Executive Deferred Compensation Plan or any other deferral plan
hereafter adopted or maintained by the Company (in each case, a “Deferral Plan”)
may elect to defer each Award granted to him or her under this Plan, subject to
and in accordance with the terms of the applicable Deferral Plan.

SECTION 6. Restricted Stock Units.

(a) Grant. Subject to the terms and conditions of the Plan, Restricted Stock
Units may be awarded to Eligible Persons at any time and from time to time as
shall be determined by the Committee.

(b) Terms and Conditions. In addition to the terms and conditions set forth in
Section 5, Restricted Stock Units awarded under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable:

(i) No instruments or certificates evidencing such Units will be issued, but
record thereof will be maintained by the Company or its designee.

(ii) Awards of Performance-Based Restricted Stock Units will vest and all
restrictions thereon will terminate upon the certification by the Committee of
the achievement of the specified Performance Goals, provided all other
conditions to vesting have been met. In the Committee’s discretion, such Awards
of Performance-Based Restricted Stock Units may (A) stipulate a number of Units
that will vest only in their entirety upon the satisfaction of the specified
Performance Goals, (B) stipulate a number of Units that will vest either in
whole or in part, depending on the level of achievement in comparison to the
specified Performance Goals, pursuant to a formula, calculation or other
objective mechanism approved by the Committee at the time of the Award, or
(C) stipulate a target number of Units (the “Target”) that may vest in part, in
whole or up to a specified multiple of the Target, depending on the level of
achievement in comparison to the specified Performance Goals pursuant to a
formula, calculation or other objective mechanism approved by the Committee at
the time of the Award. In the case of any Award authorized under clause (C) of
the previous sentence, a number of shares of Stock equal to the maximum possible
distribution at vesting will be reserved by the Company until such time as the
applicable distribution or forfeiture event occurs. If Performance-Based
Restricted Stock Units do not vest in whole or in part under the applicable
Performance Goals, on or before the Expiration Date, such Units will be
forfeited.

(iii) The Participant shall not have the right to vote the shares of Stock
represented by the Restricted Stock Units prior to the vesting of such Units.

(iv) The Participant shall not have the right to receive any dividends in
respect of the shares of Stock represented by the Restricted Stock Units prior
to the vesting of such Units. At the discretion of the Committee determined at
the time of the Award, the Participant may be credited with Dividend Equivalents
during the Restriction Period. In such case, unless determined otherwise by the
Committee at or after the time of the Award and subject to Section 3(a) of the
Plan:

(A) all Dividend Equivalents payable in respect of Restricted Stock Units shall
be deemed reinvested on the date that the applicable dividend or distribution is
made to the Company’s shareholders, in that number of Units determined by
dividing the value of the Dividend Equivalent by the Fair Market Value of a
share of Stock on such date. The Units resulting from the reinvestment of such
Dividend Equivalents (1) shall be subject to the same terms and conditions as
the Restricted Stock Units to which they relate, and (2) shall vest or be
forfeited (if applicable), at the same time as the Restricted Stock Units to
which they relate; and

(B) with respect to Awards of Performance-Based Restricted Stock Units described
in Section 6(b)(ii)(B) and (C), Dividend Equivalents will be reinvested in
Restricted Stock Units based on, as applicable, the number of Units comprising
such Award or the Target number of Units stated in such Award, and such
reinvested Restricted Stock Units shall vest or be forfeited (to the extent
applicable) in the same proportion as the underlying Units to which they relate.

 

8



--------------------------------------------------------------------------------

If Dividend Equivalents cannot be reinvested in Units due to the operation of
Section 3(a), then the Committee, in its sole discretion, may determine
alternative mechanism(s) to credit the value of those Dividend Equivalents to
the Participants (provided that in all events, such Dividend Equivalents shall
vest or be forfeited (if applicable), at the same time as the Restricted Stock
Units to which they relate), or may discontinue the crediting of such Dividend
Equivalents on a prospective basis only.

(v) If a Participant’s employment by the Company or any Subsidiary or Affiliate
terminates by reason of death, then any Award of Restricted Stock Units held by
such Participant at the time of death shall thereafter vest and any restrictions
lapse, at the time and to the extent such Award would have become vested and no
longer subject to restriction within one year from the time of death had the
Participant continued to fulfill all of the conditions of the Award during such
period; provided that (i) the determination of whether any such Award would have
vested within one year from the Participant’s death shall be made without regard
to whether the Participant could have been eligible for a Qualified Retirement
during such one year period, and (ii) if the vesting of such Award is
conditioned on or subject to the achievement of specified Performance Goals,
such Performance Goals are achieved prior to the earlier of the expiration of
such one year period or the Expiration Date of the Award. The balance of the
Award, if any, shall be forfeited.

(vi) Upon the satisfaction of all conditions to vesting of, and the lapse of all
other restrictions applicable to, all or part of an Award of Restricted Stock
Units, as set forth in this Plan and the applicable Award Agreement, (A) the
Company shall distribute to the Participant one share of Stock in exchange for
each such vested Restricted Stock Unit, and (B) the applicable Restricted Stock
Units shall be cancelled, and the shares of Stock so distributed shall not be
subject to any further restrictions or limitations pursuant to this Plan. Unless
determined otherwise by the Committee at any time prior to the applicable
distribution, each fractional Restricted Stock Unit shall vest and be settled in
an equal fraction of a share of Stock.

SECTION 7. Restricted Stock.

(a) Grant. Subject to the terms and conditions of the Plan, Restricted Stock may
be awarded to Eligible Persons at any time and from time to time as shall be
determined by the Committee.

(b) Terms and Conditions. In addition to the terms and conditions set forth in
Section 5, Restricted Stock awarded under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable:

(i) The purchase price for shares of Restricted Stock shall be determined by the
Committee at the time of grant and may be equal to their par value or zero.

(ii) Each Participant receiving a Restricted Stock Award shall be issued a stock
certificate in respect of such shares of Restricted Stock. Such certificate
shall be registered in the name of such Participant, and shall bear an
appropriate legend referring to the terms, conditions and restrictions
applicable to such Award. The stock certificate evidencing such shares of
Restricted Stock shall be delivered to and held in custody by the Company, or
its designee, until the restrictions thereon shall have lapsed or any conditions
to the vesting of such Award have been satisfied.

Notwithstanding the foregoing, in the discretion of the Company, any shares of
Restricted Stock awarded to any Participant may be issued and held in book entry
form. In such event, no stock certificates evidencing such shares will be issued
and the applicable restrictions will be noted in the records of the Company’s
transfer agent and in the book entry system.

As a condition of any Restricted Stock Award, the Participant shall deliver to
the Company a stock power, endorsed in blank, relating to the Stock covered by
such Award, or make such other arrangements with respect thereto as the
Committee may require.

 

9



--------------------------------------------------------------------------------

(iii) Except as provided otherwise in the Plan or the applicable Award
Agreement, the Participant shall have, with respect to the shares of Restricted
Stock awarded, all of the rights of a shareholder of the Company, including the
right to vote the Stock and the right to receive any dividends or other
distributions. Notwithstanding the foregoing, the Committee may determine, with
respect to any Award of Restricted Stock, that cash dividends or other
distributions declared thereon shall not be paid or distributed immediately, but
shall be and remain subject to all the terms and conditions regarding vesting,
restrictions and forfeiture that apply to the shares of Restricted Stock to
which such dividends or distributions relate. In each such instance, the
Committee shall also determine at the time of the Award all necessary or
appropriate details concerning such dividends and distributions, including,
without limitation, whether such dividends and distributions will earn interest
prior to vesting and, if so, the applicable interest rate or rates, or whether
such dividends will be reinvested or deemed to be reinvested in additional
Restricted Stock, Restricted Stock Units or other interests available to be
awarded hereunder (subject to Section 3(a)), and how or when distribution
thereof shall be made upon vesting, provided that the accumulation or
reinvestment of dividends or distributions, and the ultimate distribution
thereof to the Participant hereunder shall, in all events, be subject to and
done in compliance with Section 409A of the Code, including, but not limited to,
the requirement that any distribution to a “specified employee” payable on
account of a “separation from service,” as such terms are defined under
Section 409A of the Code, may not occur until six months and one day following
such separation from service. Stock dividends issued with respect to Restricted
Stock shall be treated as additional shares of Restricted Stock that are subject
to the same restrictions and other terms and conditions that apply to the shares
with respect to which such dividends are issued.

(iv) If a Participant’s employment by the Company or any Subsidiary or Affiliate
terminates by reason of death, then any Award of Restricted Stock held by such
Participant at the time of death shall thereafter vest and any restrictions
lapse, at the time and to the extent such Award would have become vested and no
longer subject to restriction within one year from the time of death had the
Participant continued to fulfill all of the conditions of the Award during such
period; provided that in each case (i) the determination of whether any such
Award would have vested within one year from the Participant’s death shall be
made without regard to whether the Participant could have been eligible for a
Qualified Retirement during such one year period, and (ii) if the vesting of
such Award is conditioned on or subject to the achievement of specified
Performance Goals, such Performance Goals are achieved prior to the earlier of
the expiration of such one year period or the Expiration Date of the Award. The
balance of the Award, if any, shall be forfeited.

SECTION 8. Stock Options.

(a) Grant. Subject to the terms and conditions of the Plan, Stock Options may be
granted to Eligible Persons at any time and from time to time, as shall be
determined by the Committee. Stock Options granted under the Plan may be either
of two types, which shall be indicated in the related Award Agreement: Incentive
Stock Options or Non-Qualified Stock Options. Subject to Section 8(c) hereof,
the Committee shall have the authority to grant to any Participant Incentive
Stock Options, Non-Qualified Stock Options or a combination thereof.

(b) Terms and Conditions. In addition to the terms and conditions set forth in
Section 5, Stock Options granted under the Plan shall be subject to the
following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Committee shall
deem desirable:

(i) The Option Exercise Price per share of Stock purchasable under a
Non-Qualified Stock Option shall be determined by the Committee at the time of
grant and shall not be less than 100% of the Fair Market Value of the Stock on
the date of grant. The Option Exercise Price per share of Stock purchasable
under an Incentive Stock Option shall be determined by the Committee at the time
of grant and shall be not less than 100% of the Fair Market Value of the Stock
at the date of grant (or 110% of the Fair Market Value of the Stock at the date
of grant in the case of a Participant who at the date of grant owns shares
possessing more than ten percent of the total combined voting power of all
classes of stock of the Company or its parent or subsidiary corporations (as
determined under Section 424(d), (e) and (f) of the Code) (a “10%
Participant”)).

(ii) The Option Term shall be determined by the Committee at the time of grant
and may not exceed ten years from the date the Option is granted (or, with
respect to Incentive Stock Options, five years in the case of a 10%
Participant).

 

10



--------------------------------------------------------------------------------

(iii) Stock Options shall be exercisable at such time or times and subject to
such terms and conditions (which may include, without limitation, the
achievement of one or more Performance Goals) as shall be determined by the
Committee at or after grant. If any Stock Option is exercisable only in
installments or only after a specified vesting date, the Committee may
accelerate or waive, in whole or in part, such installment exercise provisions
or vesting date, at any time at or after grant based on such factors as the
Committee shall determine, in its sole discretion, provided such action would
not result in the loss of any exemption under Rule 16b-3 of the Exchange Act.

(iv) Subject to whatever installment exercise provisions apply with respect to
such Stock Option, and any other conditions to vesting, Stock Options may be
exercised in whole or in part, at any time during the Option Term, by giving to
the Company or its designee written or other appropriate notice of exercise
specifying the number of shares of Stock to be purchased. Such notice shall be
accompanied by payment in full of the Option Exercise Price of the shares of
Stock for which the Option is exercised, in cash or by check or by such other
instrument or arrangement as the Committee may approve at or after grant.
Subject to the following sentence, unless otherwise determined by the Committee,
in its sole discretion, at or after grant, payment, in full or in part, of the
option price of Incentive Stock Options and Non-Qualified Stock Options may be
made in the form of unrestricted Stock which has been owned by the Participant
for more than six (6) months. If so permitted, the value of each such share
surrendered or withheld shall be equal to the Fair Market Value of the Stock on
the date the Option is exercised.

No Stock shall be issued pursuant to an exercise of an Option until full payment
has been made therefor. A Participant shall not have rights to dividends or any
other rights of a shareholder with respect to any Stock subject to an Option
unless and until the Participant has given written notice of exercise, has paid
in full for such shares, has given, if requested, the representation described
in Section 14(a) and such shares have been issued to the Participant.

(v) Subject to Section 5(b)(iv), all Stock Options shall be exercisable, during
the Participant’s lifetime, only by the Participant or, subject to Sections
8(b)(iii) and 8(c) and the terms of the applicable Award Agreement, by the
Participant’s authorized legal representative if the Participant is unable to
exercise an Option as a result of the Participant’s disability.

(vi) If a Participant’s employment by the Company or any Subsidiary or Affiliate
terminates by reason of death, then any Award of Stock Options held by such
Participant may thereafter be exercised, to the extent such Option was
exercisable at the time of death or would have become exercisable within one
year from the time of death had the Participant continued to fulfill all
conditions of the Option during such period (or on such accelerated basis as the
Committee may determine at or after grant), by the estate of the Participant
(acting through its fiduciary) for a period of one year (or such other period as
the Committee may specify at or after grant) from the date of the Participant’s
death; provided that in each case (i) the determination of whether any such
Award would have vested or become exercisable within one year from the
Participant’s death shall be made without regard to whether the Participant
could have been eligible for a Qualified Retirement during such one year period,
and (ii) if the vesting of such Award is conditioned on or subject to the
achievement of specified Performance Goals, such Performance Goals are achieved
prior to the earlier of the expiration of such one year period or the Expiration
Date of the Award. The balance of the Award, if any, shall be forfeited.

(vii) Unless otherwise determined by the Committee at or after the time of
granting any Stock Option, if a Participant’s employment by the Company or any
Subsidiary or Affiliate terminates for any reason other than death, all Stock
Options held by such Participant shall thereupon immediately terminate, except
that, as to any Option Installment otherwise exercisable at the time of
termination, if the Participant’s employment terminates for any reason other
than death or Cause, any such Stock Option may be exercised at any time on or
before the earlier of sixty (60) days after the date of such termination or the
applicable Expiration Date.

(c) Incentive Stock Options. Notwithstanding Section 4, only employees of the
Company or a Subsidiary shall be eligible to receive Incentive Stock Options.
Notwithstanding Section 5(b)(v) and (vi), an Incentive Stock Option shall be
exercisable by (i) a Participant’s authorized legal representative (if the
Participant is unable to exercise the Incentive Stock Option as a result of the
Participant’s disability) only if, and to the extent, permitted by Section 422
of the Code and Section 16 of the Exchange Act and the rules and regulations
promulgated thereunder and (ii) by the Participant’s estate, in the case of
death, or authorized legal representative, in the case of disability, no later
than 10 years from the date the Incentive Stock Option was granted (or 5 years
in the case of a 10% Participant) (in addition to any other restrictions or
limitations which may apply). Anything in the Plan to the contrary
notwithstanding, no term or provision of the Plan relating to Incentive Stock
Options shall be interpreted, amended or altered, nor shall any discretion or
authority granted under the Plan be exercised, so as to disqualify the Plan
under Section 422 of the Code, or, without the consent of the Participant(s)
affected, to disqualify any Incentive Stock Option under such Section 422 or any
successor Section thereto.

 

11



--------------------------------------------------------------------------------

(d) Buyout Provisions. The Company, based on such terms and conditions as may be
approved by the Committee in its discretion, at any time may buy out, for a
payment in cash, any Option previously granted, based on such terms and
conditions as the Committee shall establish and agree upon with the Participant,
provided that no such transaction involving a Section 16 Participant shall be
structured or effected in a manner that would violate, or result in any
liability on the part of the Participant under, Section 16 of the Exchange Act
or the rules and regulations promulgated thereunder.

SECTION 9. Stock Appreciation Rights.

(a) Grant. Stock Appreciation Rights may be granted alone, in addition to or in
tandem with other Awards granted under the Plan or cash awards made outside of
the Plan. In the case of an Award of Stock Appreciation Rights relating to an
Award of Non-Qualified Stock Options, such rights may be granted either at or
after the time of the grant of the related Non-Qualified Stock Options. In the
case of Incentive Stock Options, such rights may be granted in tandem with
Incentive Stock Options only at the time of the grant of such Incentive Stock
Options and exercised only when the Fair Market Value of the Stock subject to
the Option exceeds the option price of the Option.

Stock Appreciation Rights issued in tandem with Stock Options (“Tandem SARs”)
shall terminate and no longer be exercisable upon the termination or exercise of
the related Stock Option, subject to such provisions as the Committee may
specify at grant if a Stock Appreciation Right is granted with respect to less
than the full number of shares of Stock subject to the related Stock Option.

All Stock Appreciation Rights granted hereunder shall be exercised, subject to
Section 9(b), in accordance with the procedures established by the Committee for
such purpose. Upon such exercise, the Participant shall be entitled to receive
an amount determined in the manner prescribed in Section 9(b)(ii) and the
applicable Award Agreement.

(b) Terms and Conditions. In addition to the terms and conditions set forth in
Section 5, Stock Appreciation Rights granted under the Plan shall be subject to
the following terms and conditions and shall contain such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall deem desirable:

(i) Tandem SARs shall be exercisable only at such time or times and to the
extent that the Stock Options to which they relate shall be exercisable in
accordance with the provisions of Section 8 and this Section 9, and Stock
Appreciation Rights granted separately (“Freestanding SARs”) shall be
exercisable as the Committee shall determine.

(ii) Upon the exercise of a Stock Appreciation Right, a Participant shall be
entitled to receive an amount in cash or shares of Stock, as determined by the
Committee at the time of grant, equal in value to the excess of the Fair Market
Value of one share of Stock on the date of exercise of the Stock Appreciation
Right over (A) the option price per share specified in the related Stock Option
in the case of Tandem SARs, which price shall be fixed no later than the date of
grant of the Tandem SARs, or (B) the price per share specified in the related
Award Agreement in the case of Freestanding SARs, which price shall be fixed at
the date of grant and shall be not less than the Fair Market Value of the Stock
on the date of grant, multiplied by the number of shares of Stock in respect of
which the Stock Appreciation Right shall have been exercised. The Committee, in
its sole discretion, shall have the right to determine the form of payment (i.e.
cash, Stock or any combination thereof) and to approve any election by the
Participant to receive cash, in whole or in part, upon exercise of the Stock
Appreciation Right. When payment is to be made in Stock, the number of shares of
Stock to be paid shall be calculated on the basis of the Fair Market Value of
the Stock on the date of exercise. Notwithstanding the foregoing, the Committee
may unilaterally limit the appreciation in value of any Stock Appreciation Right
at any time prior to exercise.

(iii) Upon the exercise of a Tandem SAR, the related Stock Option must also be
exercised at the same time.

 

12



--------------------------------------------------------------------------------

(iv) In its sole discretion, the Committee may grant “Limited” Stock
Appreciation Rights under this Section 9; that is, Freestanding SARs that become
exercisable only in the event of a Change in Control, subject to such terms and
conditions as the Committee may specify at grant. Such Limited Stock
Appreciation Rights shall be settled solely in cash.

(v) Stock Appreciation Rights shall not be transferable by the Participant other
than by will or by the laws of descent and distribution, and all Stock
Appreciation Rights shall be exercisable, during the Participant’s lifetime,
only by the Participant or, subject to Section 9(b)(vi), by the Participant’s
authorized legal representative if the Participant is unable to exercise a Stock
Appreciation Right as a result of the Participant’s disability.

(vi) Unless varied by the Committee, Stock Appreciation Rights shall be subject
to the terms and conditions specified for Stock Options in Sections 8(b)(vi) and
(vii), and 8(d), except that the terms and conditions applicable to any Stock
Appreciation Right held by a Section 16 Participant shall not be varied in a
manner that would cause the exercise or cancellation of such Stock Appreciation
Right to fail to qualify for any applicable exemption from Section 16(b) of the
Exchange Act provided by Rule 16b-3 thereunder.

SECTION 10. Qualified Retirement.

If a Participant’s employment with the Company (or any of its Subsidiaries or
Affiliates) terminates due to a Qualified Retirement, the following provisions
shall apply (subject in all cases to Section 10(d) hereof):

(a) With respect to Stock Options and Stock Appreciation Rights, if and to the
extent that any Option Installment or Stock Appreciation Right is vested and is
exercisable as of the Qualified Retirement Date, such Option Installment and
Stock Appreciation Rights shall not terminate upon the termination of the
Participant’s employment, but may be exercised by the Participant, in whole or
in part, at any time between the Qualified Retirement Date and the Expiration
Date applicable thereto. As to any Option Installment or Stock Appreciation
Right which vests upon a Qualified Retirement in accordance with either the
Subsections (b) or (c) below, such Stock Options or Stock Appreciation Rights
shall be exercisable from and after such vesting date through and including the
applicable Expiration Date.

(b) With respect to all unvested Time-Based Awards held by the Participant on
his or her Qualified Retirement Date, if and to the extent that any Award
Installment is not vested as of such Qualified Retirement Date, such Award
Installment (A) shall remain in effect with respect to fifty percent (50%) of
the Award Installment, which shall then vest and be free of applicable
restrictions on such Qualified Retirement Date, except that as to any
Participant who is a “specified employee” as defined in Section 409A of the
Code, any distribution or exercise of rights with respect to such Awards may not
occur until the date that is six (6) months plus one (1) day after Participant’s
Qualified Retirement Date; and (B) shall terminate, effective as of the
Qualified Retirement Date, with respect to the remaining fifty percent (50%) of
such Award Installment.

(c) With respect to all unvested Performance-Based Awards held by the
Participant on his or her Qualified Retirement Date, if and to the extent that
any Award Installment is not vested as of the Qualified Retirement Date, such
Award Installment (A) shall remain in effect with respect to fifty percent
(50%) of the Award Installment, which shall vest upon the achievement of the
related Performance Goals (unless such Performance Goals are not achieved prior
to the Expiration Date applicable to such Award Installment, in which event the
Award Installment will terminate, and such Award Installment will be forfeited,
as of such Expiration Date), and (B) shall terminate, effective as of the
Qualified Retirement Date, with respect to the remaining fifty percent (50%) of
such Award Installment; provided that, with respect to any member of the
Company’s Senior Management Group, and any other Participant specified in
writing by the Company’s Chief Executive Officer and Chief Human Resource
Officer, if such individual has given the Company written notice of his or her
intended retirement date at least twelve months but not more than fourteen
months prior to such date, and if such individual in fact terminates on such
intended retirement date (or such later date as the Company and such individual
may agree, subject to such conditions as the Company may deem appropriate), upon
any Qualified Retirement of such individual, no portion of any Performance-Based
Awards held by such Participant on his or her Qualified Retirement Date will
terminate on such date, but such Awards will remain in effect in full and shall
vest as of the date on which, and to the extent that, the applicable Performance
Goals have been achieved (unless such Performance Goals are not achieved prior
to the Expiration Date applicable to such Award, in which event the Award will
terminate and be forfeited, as of such Expiration Date).

 

13



--------------------------------------------------------------------------------

(d) If the Committee determines that the Participant is or has engaged in any
Disqualifying Activity, then:

(i) to the extent that a Stock Option or Stock Appreciation Right has vested and
is exercisable as of the date of such determination by the Committee:

(A) if the Disqualification Date for any Disqualifying Activity occurred on or
prior the date of such employee’s termination from the Company or any Subsidiary
or Affiliate, or the Disqualification Date occurred after such termination and
such activity is covered by any of clauses (ii), (iii) (with respect to a
material violation of any agreement between the Participant and the Company) or
(iv) of the definition of Disqualifying Activity above, all such Stock Options
and Stock Appreciation Rights shall terminate, and all related shares of Stock
shall be forfeited, as of such date, and

(B) if any such activity covered by clause (i) of the definition of
Disqualifying Activity and the related Disqualification Date occurs after the
termination of the Participant’s employment, the Participant shall have the
right to exercise such Option or Stock Appreciation Right on or before the
earlier of the Expiration Date applicable thereto or the date that is sixty
(60) days after the date upon which the Company sends written notice to such
Participant of the Committee’s determination hereunder; and

(ii) to the extent that any Award Installment held by such Participant has not
vested as of the date of such determination by the Committee, the Award
Installment shall terminate, and all related shares of Stock, Units, Stock
Options or Stock Appreciation Rights shall be forfeited, as of such date.

Any determination by the Committee hereunder, which may act upon the
recommendation of the Chief Executive Officer or other senior officer of the
Company, that the Participant is or has engaged in any Disqualifying Activity,
and as to the Disqualification Date, shall be final and conclusive.

SECTION 11. Change In Control Provision.

(a) Unless otherwise provided in the applicable Award Agreement, notwithstanding
any other provision of this Plan to the contrary, and subject to the provisions
of subsection (b) below, upon a Change in Control of the Company, the following
shall control:

(i) In the event that the Change in Control does not result in a liquidation or
cancellation of or other change to the Company’s Stock, each Award then
outstanding shall remain in effect after the Change in Control on the terms and
conditions set forth in the Plan and the applicable Award Agreement.

(ii) In the event that the Change in Control results in a cash payment for each
outstanding share of the Company’s Stock (a “Cash Payment”), then to the extent
of such Cash Payment, as of the date of the Change in Control, each Award then
outstanding shall be fully vested, and any applicable restrictions, limitations
or Performance Goals applicable to such Award shall terminate, and such Award
shall be cashed out on the basis of such Cash Payment and paid to the
Participant.

(iii) In the event that a Change in Control results in the conversion or
exchange of another publicly held equity security for the Company’s Stock in a
corporate transaction described in the regulations under Section 409A of the
Code, such that the Company’s Stock is not the surviving security, then to the
extent of such conversion or exchange, as of the date of the Change in Control:

(A) each outstanding Time-Based Award shall be converted into a new equity award
based on the surviving security and the conversion or exchange rate applicable
to shares of Stock in the underlying transaction, which new Award shall be equal
in value to, in similar form as, and with equivalent terms, conditions and
restrictions, including vesting and forfeiture provisions, as that portion of
the Award being so converted into the new equity award; and

(B) each outstanding Performance-Based Award shall be fully vested, and any
applicable restrictions, limitations or Performance Goals applicable to such
Award shall terminate, and the value thereof (determined in accordance with
clause (iv) immediately below) shall be cashed out and paid to the Participant
on the basis of the Change in Control Price.

 

14



--------------------------------------------------------------------------------

(iv) If the circumstances described in subsection (ii) or (iii) applies to
Performance-Based Awards, the Committee shall value those Awards based on the
number of shares of Stock or Units, or (if applicable) the Target number of such
shares or Units, that are the subject of such Award and the Cash Payment or the
Change in Control Price, as applicable.

(b) Notwithstanding the provisions of subsection (a) above, if on the date of or
during the twenty-four (24)-month period following a Change in Control, either
(a) the Company (or the surviving entity) terminates the Participant’s
employment other than for Cause, or (b) the Participant terminates his or her
employment for Good Reason (as stated in a written notice to the Company (or the
surviving entity), which must be provided within 30 days after the occurrence of
the event(s) constituting such Good Reason, and must set forth such Good Reason
in reasonable detail and the expected date of termination, which shall be not
more than 30 days after the date of such notice), and in either case, such
termination qualifies as a “separation from service” under Section 409A of the
Code, then upon the occurrence of such termination:

(i) With respect to any Awards of Options or Stock Appreciation Rights that were
outstanding as of the date of such Change in Control, were not cashed out under
section (a) above, and have not yet vested or been forfeited according to their
respective terms as of the termination date, such Awards shall be fully vested
and exercisable and shall remain exercisable until earlier of the Expiration
Date of such Option or Stock Appreciation Right or the date that is sixty
(60) days after such termination of employment; and

(ii) With respect to any Awards of Restricted Stock or Restricted Stock Units
that were outstanding as of the date of such Change in Control, were not cashed
out under subsection (a) above, and have not yet vested or been forfeited
according to their respective terms as of the termination date, such Awards
shall be fully vested and free of all restrictions and limitations, and, with
respect to Restricted Stock Units, shall be settled as promptly as is
practicable in accordance with the Plan and the applicable Award Agreement.

To the extent any such Award constitutes deferred compensation under
Section 409A of the Code, the required distribution under this subsection (b) to
any “specified employee” as defined under Section 409A of the Code may not occur
until six months and one day after such termination of employment.

SECTION 12. Amendments and Termination.

(a) The Board, at any time, in its sole discretion, may amend, supplement, alter
or discontinue the Plan, but, except as otherwise expressly provided in the
Plan, no such amendment, supplement, alteration or discontinuation shall be made
which would impair the rights of a Participant under an Award theretofore
granted, without the Participant’s consent. The Company shall submit to the
shareholders of the Company for their approval any amendments to the Plan which
are required to be approved by shareholder by law or the rules and regulations
of any governmental authority or any stock exchange upon which the Stock is then
traded.

(b) Subject to changes in law or other legal requirements that would permit
otherwise, the Plan may not be amended without the approval of the shareholders,
to (i) increase the total number of shares of Stock that may be issued under the
Plan or to any Participant during any calendar year (except for adjustments
pursuant to Section 3(c)), (ii) permit the granting of Stock Options or Stock
Appreciation Rights with an exercise price lower than those specified in
Section 8(b)(i) and 9(b)(ii) or permit the Committee to reduce the exercise
price of previously issued and outstanding Stock Options or Stock Appreciation
Rights, (iii) modify the Plan’s eligibility requirements, (iv) change the
Performance Goals as defined in Section 1(b), or (v) increase the total number
of shares of Stock that may be available for Awards of Incentive Stock Options
under Section 3(a) (except for adjustments pursuant to Section 3(c)). Further,
no Performance-Based Award may be amended if such amendment would adversely
affect the Award’s qualification as qualified performance-based compensation
under Section 162(m) of the Code.

(c) The Committee, at any time, in its sole discretion, may amend the terms of
any outstanding Award, but, except as otherwise expressly provided by the Plan,
no such amendment shall be made which would: (i) impair the rights of a
Participant under an Award theretofore granted, without the Participant’s
consent; (ii) in the case of any Award of a Stock Option or Stock Appreciation
Right, reduce the exercise price relating to such Award or, in any other case,
reduce the purchase price (if any) of the Stock which is subject to an
outstanding Award; (iii) make the applicable exemptions provided by Rule 16b-3
under the Exchange Act unavailable to any Section 16 Participant holding an
Award without the Participant’s consent; or (iv) with respect to any Award which
is subject to the restrictions on deferred compensation under Code Section 409A,
result in a modification of the timing or form of payment of such compensation
pursuant to such Award except to the extent permitted by Code Section 409A and
the regulations promulgated thereunder.

 

15



--------------------------------------------------------------------------------

(d) Subject to the above provisions, the Board shall have all necessary
authority to amend the Plan to take into account changes in applicable
securities and tax laws and accounting rules, as well as other developments.

SECTION 13. Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

SECTION 14. General Provisions.

(a) The Committee may require each Participant acquiring Stock pursuant to an
Award under the Plan to represent to and agree with the Company in writing that
the Participant is acquiring the Stock without a view to distribution thereof.
Any certificates for such shares may include any legend that the Committee deems
appropriate to reflect any restrictions on transfer.

All shares of Stock or other securities issued under the Plan shall be subject
to such stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Stock is then listed,
and any applicable federal or state securities laws, and the Committee may cause
a legend or legends to be placed on any certificates for such shares to make
appropriate reference to such restrictions or to cause such restrictions to be
noted in the records of the Company’s stock transfer agent and any applicable
book entry system.

(b) Nothing contained in this Plan shall prevent the Board from adopting other
or additional compensation arrangements, subject to shareholder approval if such
approval is required; and such arrangements may be either generally applicable
or applicable only in specific cases.

(c) Neither the adoption of the Plan, nor its operation, nor any document
describing, implementing or referring to the Plan, or any part thereof, shall
confer upon any Participant under the Plan any right to continue in the employ,
or as a director, of the Company or any Subsidiary or Affiliate, or shall in any
way affect the right and power of the Company or any Subsidiary or Affiliate to
terminate the employment, or service as a director, or change the job title,
duties, authority, position or compensation of any Participant in the Plan at
any time with or without assigning a reason therefor, to the same extent as the
Company or any Subsidiary or Affiliate might have done if the Plan had not been
adopted.

(d) For purposes of this Plan, a transfer of a Participant between the Company
and any of its Subsidiaries or Affiliates, or between such Subsidiaries or
Affiliates, shall not be deemed a termination of employment or adversely affect
or enlarge the rights of any Participant under this Plan or with respect to any
Award.

(e) No later than the date as of which an amount relating to any Award under the
Plan first becomes taxable, the Participant shall pay to the Company, or make
arrangements satisfactory to the Committee regarding the payment of, at least
the minimum federal, state and local taxes and other items of any kind required
by law to be withheld with respect to such amount. Subject to the following
sentence and such rules and procedures as the Committee may determine from time
to time, unless otherwise determined by the Committee, minimum tax withholding
obligations may be settled with Stock, including, without limitation,
unrestricted Stock previously owned by the Participant or that would otherwise
be distributed or purchased in connection with the Award that gives rise to the
withholding requirement. Notwithstanding the foregoing, any election by a
Section 16 Participant to settle such tax withholding obligation with Stock that
is previously owned by the Participant or part of such Award shall be subject to
prior approval by the Committee, in its sole discretion. The obligations of the
Company under the Plan shall be conditional on such payment or arrangements and
the Company and its Subsidiaries and Affiliates to the extent permitted by law
shall have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant. The Company may withhold or collect tax
withholdings in excess of the minimum requirements at the Participant’s request,
subject to such rules and procedures as the Committee or the Company shall deem
appropriate.

 

16



--------------------------------------------------------------------------------

(f) The Plan, all Awards made and all actions taken thereunder and any
agreements relating thereto, shall be governed by and construed in accordance
with the laws of the State of Ohio.

(g) In the event any Award is transferred or assigned pursuant to a court order,
such transfer or assignment shall be without liability to the Company and the
Company shall have the right to offset against such Award any expenses
(including attorneys’ fees) incurred by the Company in connection with such
transfer or assignment.

(h)(i) If (A) a Performance-Based Award granted to any executive officer shall
vest hereunder on the basis of the achievement of certain financial or operating
results as specified by the Committee (which includes, for purposes hereof, all
of the Performance Goals that are available to the Committee under this Plan),
(B) those financial or operating results were incorrect and were subsequently
the subject of a restatement by the Company within three (3) years after the
date of vesting, and (C) the vesting event would not have occurred as to some or
all of such shares if the actual financial or operating results had been known
as of the date of vesting, then the Company shall have the right of recoupment
from the executive officer who received such shares of Stock upon such vesting
or who elected to defer such shares at vesting. The Company will have this right
of recoupment whether or not the executive officer in question was at fault or
responsible in any way in causing such restatement. In such circumstances, the
Company, in its sole discretion, will have the right to adjust and amend the
terms of all outstanding Stock Options as may be appropriate, and to recover
from each executive officer, and each such executive officer will refund to the
Company promptly on demand, at the Company’s discretion, either (X) the number
of shares of Stock that vested (or that were subject to Stock Options that
vested and were thereafter exercised), were distributed or were deferred (as
applicable) upon or after such vesting based on the incorrect operating or
financial results, (Y) the dollar equivalent of such number of Shares as of the
date of such vesting, without interest, or (Z) the value that was paid to or
earned by the Participant, as applicable, at the time of vesting or upon the
exercise of rights pursuant to any such vested Award, without interest. Such
recovery, at the Committee’s discretion, may be made by lump sum payment,
installment payments, credits against unvested Awards made hereunder, credits
against future bonus or other incentive payments or awards, or other appropriate
mechanism.

(ii) If any Participant engaged in fraud or other misconduct (as determined by
the Committee or the Board, in their respective sole discretion) resulting, in
whole or in part, in a restatement of the financial or operating results used to
determine the vesting of a Performance-Based Award hereunder, the Company will
have the right to recoup from such Participant, and the Participant will
transfer or pay to the Company promptly upon demand, in the Company’s
discretion, either (A) the number of shares of Stock that vested (or that were
subject to Stock Options that vested and were thereafter exercised), were
distributed or were deferred (as applicable) upon or after such vesting based on
the incorrect operating or financial results, (B) the dollar equivalent of such
number of shares determined as of the date of such vesting, or (C) the value
that was paid to or earned by the Participant, as applicable, at the time of
vesting or upon the exercise of rights pursuant to any such vested Award, and in
the case of (B) and (C) plus interest at the rate of eight percent (8%) per
annum or, if lower, the highest rate permitted by law, calculated from such
vesting date. The Company further shall have the right to terminate and cancel
any and all Awards previously made to such Participant at any time hereunder
that are then unvested or, if applicable, that have vested but have not then
been exercised, and to recover from such Participant the Company’s costs and
expenses incurred in connection with recovering such Shares or funds from
Participant and enforcing its rights under this subsection (ii), including,
without limitation, reasonable attorneys’ fees and court costs. There shall be
no time limit on the Company’s right to recover such amounts under this
subsection (ii), except as otherwise provided by applicable law.

(iii) The rights contained in this subsection (h) shall be in addition to, and
shall not limit, any other rights or remedies that the Company may have under
this Plan or under any applicable law or regulation.

 

17



--------------------------------------------------------------------------------

(i) In the event that an Award granted pursuant to the Plan shall constitute
deferred compensation subject to Section 409A of the Code, the terms of the Plan
as they apply to such Award shall be interpreted to comply with the requirements
of Section 409A of the Code.

SECTION 15. Shareholder Approval; Effective Date of Plan.

The Plan was adopted by the Board on January 29, 2010 and is subject to approval
by the holders of the Company’s outstanding Stock, in accordance with applicable
law. The Plan will become effective on the date of such approval.

SECTION 16. Term of Plan.

No Award shall be granted pursuant to the Plan on or after January 31, 2020, but
Awards granted prior to such date may extend beyond that date, subject to the
terms hereof and the applicable Award Agreement.

 

18